Opinion issued January 17, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-01097-CV
                           ———————————
                      IN RE MELISSA GIESEN, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Melissa Giesen, has filed a petition for writ of mandamus in this

Court. See TEX. GOV’T CODE § 22.221 (Vernon 2004); see also TEX. R. APP. P.

52.1. The related action pending in the trial is a suit to modify the parent-child
relationship.*   In her mandamus petition, Giesen requests this Court to order

respondents to vacate the “Temporary Orders in Suit to Modify Parent-Child

Relationship” signed on July 20, 2012.

      We deny Giesen’s petition for writ mandamus.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




*
       The underlying case is In the Interest of [N.T.S., T.L.S. and W.W.S.], Children,
cause number 2010–78935, pending in the 245th District Court of Harris County, Texas.
Giesen identifies the Honorable Roy Moore, presiding judge of the 245th District Court,
and the Honorable Annette Kuntz, who acted as a visiting judge in the trial court, as
respondents.
                                          2